Citation Nr: 1711789	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right and left shoulder disabilities, to include as secondary to service-connected knee disabilities.  

3.  Entitlement to a schedular rating in excess of 60 percent for a left knee disability.

4.  Entitlement to an extraschedular rating in excess of 60 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent



WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD
L. N., Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 and August 2014 rating decisions of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, October 2014 and October 2015, the Board remanded these claims to the RO for additional action.  In February 2014 and November 2016, the Veteran testified before the Board, initially at the RO, and later by videoconference.  The Veterans Law Judge who presided at the February 2014 hearing is no longer with the Board.

The issues of entitlement to service connection for a right and left shoulder disabilities and entitlement to an extraschedular rating for a left knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2009 rating decision, which the Veteran did not appeal, denied service connection for a right shoulder disability.

2.  The evidence received since October 2009 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.

3.  The Veteran is in receipt of the maximum schedular rating allowable for residuals of a total knee replacement. 

4.  The Veteran's left knee disability, status post total knee replacement, manifests as pain, including on movement, limited motion secondary to weakness and excess fatigability, increased during flare-ups and on repetitive use, and slight instability, the latter of which requires the use of a brace or cane and is not contemplated in the 60 percent rating assigned the left knee disability.  


CONCLUSIONS OF LAW

1.  The October 2009 rating decision that denied a claim for service connection for a right shoulder disability is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to a schedular rating in excess of 60 percent for status post left total knee replacement with a history of an anterior ligament reconstruction is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2016). 

4.  The criteria for entitlement to a separate 10 percent rating, but not higher, for slight left knee recurrent lateral instability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks service connection for a right shoulder disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection can be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

An October 2009 rating decision denied service connection for a right shoulder disability, including as secondary to a service-connected left total knee disability.  The RO considered the service medical records, which include no right shoulder complaints, and post-service treatment records, which include diagnoses of chronic right shoulder conditions such as arthritis, and the Veteran's statements linking a right shoulder disability to his service or the falls caused by a service-connected left knee disability.  The RO denied the claim on the basis that there was no evidence relating a current right shoulder disability to service or a service-connected disability and no evidence that the Veteran's right shoulder arthritis manifested within a year of separation from service.

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not submit a timely substantive appeal.  In addition, VA received no new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2016).  Therefore, the October 2009 rating decision is final.  38 U.S.C. A. § 7105(c) (2016); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (West 2014). 

The Veteran attempted to reopen the claim by written statement received in November 2012.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the October 2009 rating decision includes written statements from the Veteran and his representative; the Veteran's and his spouse's hearing testimony; post-service treatment records, doctors' statements, VA examination reports, and VA opinions; articles on joint dysfunction, shoulders, arthritis, and war injuries; and a citation to a medical treatise.  With the exception of some of the written statements and hearing testimony, which restate assertions expressed prior to the previous final denial, that evidence is new because it is neither cumulative nor redundant of the evidence previously of record. 

The Board finds tha the new evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the February 2014 hearing testimony includes a reference to a medical treatise published by the Cleveland Clinic, which discusses the relationship between the neck and shoulders, intimately connected by multiple nerve pathways with neck pain occasionally masking shoulder problems.  Articles the Veteran submitted during the hearing discuss the relationship between the neck and shoulders, evidence supportive of the Veteran's assertion that his right shoulder disorder initially manifested in service as neck pain.  The absence of that type of evidence formed one of the bases of the RO's previous denial of the claim of entitlement to service connection for a right shoulder disability.  

Because the record now includes new and material evidence, the Board must reopen the claim.  To that extent only, the claim is allowed.

Duties to Notify and Assist

VA has duties to notify and assist claimant who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

With regard to the claim for service connection for a right shoulder disability, the Veteran claims that the VA examinations he underwent during the course of the appeal are inadequate to decide the claim.  That claim, now reopened, is remanded below for further development.  

With regard to the claim for a rating in excess of 60 percent for status post left total knee replacement with a history of an anterior ligament reconstruction, the Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since requesting and being provided VA examinations, he has not asserted that the examination reports are inadequate to decide that claim.  No further notification or assistance is thus necessary.
Increased Schedular Rating for a Left Knee Disability

The Veteran seeks a 100 percent rating for a service-connected left knee disability on either a schedular or extraschedular basis.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which a rating is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2016).

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996). 

A Veteran who has X-ray evidence of arthritis and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional compensable disability is shown.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  A Veteran who has both limitation of flexion and extension of the same knee must be rated separately under Diagnostic Codes 5260 and 5261 if a compensable degree of disability is shown for each.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).

Veterans are entitled to have all symptoms of theirs disabilities rated and separate ratings may be available for different symptoms of disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the rating of the same symptomatology under different Diagnostic Codes, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2016).

The Veteran is in receipt of the maximum schedular rating assignable under Diagnostic Code 5055, the Diagnostic Code used to rate residuals of a total knee replacement, based on severe painful motion and weakness in the left lower extremity.  That Diagnostic Code provides that a 100 percent rating is warranted for one year following the prosthetic replacement of a knee joint and that a 60 percent rating warranted thereafter for chronic residuals consisting of severe painful motion or weakness in affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

The questions presented are whether an increased schedular rating in excess of 60 percent is assignable under any other Diagnostic Code pertinent to knees, whether a separate rating is assignable for any of the Veteran's knee symptoms other than motion limiting pain and weakness, not contemplated by Diagnostic Code 5055, and whether a rating in excess of 60 percent is assignable on an extraschedular basis.  38 C.F.R. § 3.321 (2016).  

Diagnostic Codes 5256 to 5263 govern ratings of the knees and provide, at maximum, a 60 percent rating for various knee symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2016).  Therefore, a rating in excess of 60 percent is not assignable under any other Diagnostic Code pertinent to rating disability of the knee.  Even were the Board to consider and separately rate the Veteran for the loss of flexion and extension caused by severe left knee pain and weakness and then combine those ratings, the result would not provide the Veteran a rating in excess of 60 percent.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5260, 5261 (2016).

A separate rating is available under Diagnostic Code 5257, which governs ratings of recurrent subluxation or lateral instability of the knees, because that symptomatology is not considered by Diagnostic Code 5055.  During the course of this appeal, the Veteran sought left knee treatment regularly and underwent VA knee examinations, during which medical professionals noted that he had, in part, severe degenerative disease of the left knee and left knee instability, a symptom not contemplated in the 60 percent rating assigned the Veteran's left knee disability under Diagnostic Code 5055.  Therefore, a separate rating for left knee instability may be assigned under Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent lateral instability of the knee.  38 C.F.R. § 4.71, Diagnostic Code 5257 (2016).  Here, one medical professional, a VA examiner, described the severity of the instability.  During a VA examination conducted in April 2014, the examiner characterized the instability as slight, a finding satisfying the criteria for a 10 percent rating under Diagnostic Code 5257.  The Board finds that the record supports a finding of slight recurrent lateral instability.  However, the Board finds that the preponderance of the evidence is against a finding of recurrent lateral instability that is more than slight as no competent medical evidence of record supports a finding of more than slight.  The Board finds that the VA examiner opinion is the most persuasive evidence because of the experience and training of the examiner.

During VA examinations conducted in January 2006, May 2008, April 2014 and March 2016, VA examiners noted that the Veteran had left knee symptoms not contemplated by the ratings assigned the left knee disability under Diagnostic Codes 5055 and 5257.  Accordingly, the Board has remanded the question of whether a rating in excess of 60 percent is warranted on an extraschedular basis.  38 C.F.R. § 3.321 (2016).  


ORDER

The claim of entitlement to service connection for a right shoulder disability, including as secondary to service-connected knee disabilities, is reopened.

Entitlement to a schedular rating in excess of 60 percent for a left knee replacement is denied.

Entitlement to a separate 10 percent rating, but not higher, for slight left knee instability is granted.



REMAND

The Board regrets the delay that will result from remanding the claims of entitlement to service connection for left shoulder and right shoulder disabilities, both including as secondary to service-connected knee disabilities, and entitlement to an extraschedular rating in excess of 60 percent for status post left total knee replacement with a history of an anterior ligament reconstruction.  However, additional action is necessary before the Board proceeds.  

The Veteran alleges that the shoulder disabilities initially manifested in service as neck pain, or developed after service in response to multiple falls that he experienced as a result of service-connected knee disabilities.  The service medical records show in-service neck problems and post-service treatment records show the existence of bilateral shoulder disabilities, including arthritis.  The Veteran has submitted articles in support of the former assertion, which establish that the nerve pathways of the neck and shoulders are related.  

During the course of this appeal, the RO provided the Veteran VA examinations of the shoulders.  The reports of those examinations are incomplete to decide these claims.  No examiner discussed the medical articles the Veteran submitted in support of the assertion that the shoulder disabilities initially manifested in service as neck pain.  In addition, no examiner contemplated the lay assertions when providing an opinion as to whether the shoulder disaiblities were related to active service, including documented neck problems in service.  Finally, no examiner discussed the representative's recent assertion that the Veteran has rheumatoid arthritis, including affecting the shoulders.  

The Veteran also alleges that the service-connected left knee disability picture is exceptional, warranting extraschedular consideration.  According to VA examinations conducted in January 2006, May 2008, April 2014 and March 2016, the criteria of Diagnostic Code 5055, under which the Veteran's left knee disability is rated, may not contemplate all symptoms caused by that disability or the level of severity of those symptoms.  For years, that disability has necessitated frequent treatment, including multiple surgeries, and a doctor has advised the Veteran to stop working based on that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board has assigned a separate rating for instability of the knee.  However, it remains unclear whether that addresses all symptomatology shown.  The Board finds that the claim should be referred to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (2016).  The Board may not assign an extraschedular rating in the first instance, but when the matter is raised must decide whether it should be referred for consideration by appropriate VA officials.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Barringer v. Peake, 22 Vet. App. 242 (2008). 

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA shoulder examination.  The examiner should review all pertinent evidence of record, including the service medical records showing neck problems, post-service treatment records diagnosing various shoulder disabilities, the February 2014 and November 2016 hearing testimony, and articles the Veteran submitted during the February 2014 hearing.  The examiner should record in detail the Veteran's history of shoulder symptoms, including when they initially manifested, and in-service and post-service job duties that might have affected the neck and shoulders.  The examiner should provide a rationale for all opinions expressed, including by citing to evidence of record.  The examiner should provide the following information:

(a) Identify all shoulder disabilities that are shown on examination or were diagnosed during the course of this appeal.

(b) Specifically indicate whether the Veteran has rheumatoid arthritis in addition to the osteoarthritis shown in treatment records.  If rheumatoid arthritis is shown, opine whether it is at least as likely as not (50 percent or greater probability) that rheumatoid arthritis is related to or initially manifested during service, including in the form of neck problems or any other joint pain.  

(c) With regard to each shoulder disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to or initially manifested during service, including in the form of neck problems.  

(d) With regard to each shoulder disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by service-connected knee disabilities.  

(e) With regard to each shoulder disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected knee disabilities.  

(f) In offering this opinion, specifically address the significance of the articles the Veteran submitted in February 2014 regarding the relationship between neck and shoulder pain.  Also consider the Veteran's lay statements regarding the onset and continuity of symptomatology of the disability.

2.  Submit the claim for an extraschedular rating in excess of 60 percent for status post left total knee replacement with a history of an anterior ligament reconstruction to the Under Secretary for Benefits or Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 3.321(b)(1).

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


